J-A02016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: HILLCREST TRUST                 :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: LOUIS M. CERTO, M.D.        :
 AND MARY KATHLEEN CERTO                :
 BLACKWELL, ESQ.                        :
                                        :
                                        :
                                        :   No. 1188 WDA 2020

                Appeal from the Order Entered October 7, 2020
              In the Court of Common Pleas of Allegheny County
                      Orphans’ Court at No: 02-17-4234

 IN RE: 1999 IRREVOCABLE TRUST          :   IN THE SUPERIOR COURT OF
 FOR THOMAS M. CERTO                    :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: LOUIS M. CERTO, M.D.        :
 AND MARY KATHLEEN CERTO                :
 BLACKWELL, ESQ.                        :
                                        :
                                        :   No. 1189 WDA 2020

                Appeal from the Order Entered October 7, 2020
              In the Court of Common Pleas of Allegheny County
                      Orphans’ Court at No: 02-17-4230

 IN RE: TMC LEGACY TRUST                :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: LOUIS M. CERTO, M.D.        :
 AND MARY KATHLEEN CERTO                :
 BLACKWELL, ESQ.                        :
                                        :
                                        :
                                        :   No. 1190 WDA 2020

                Appeal from the Order Entered October 7, 2020
              In the Court of Common Pleas of Allegheny County
                      Orphans’ Court at No: 02-17-4233
J-A02016-22


BEFORE:      OLSON, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY MURRAY, J.:                        FILED: January 28, 2022

        In this appeal, which we consolidated sua sponte, Louis M. Certo, M.D.,

and Mary Kathleen Certo Blackwell, Esquire (Appellants), challenge the order

granting their petition for permission to resign as trustees of the TMC Legacy

Trust (Legacy Trust), and invalidating the second paragraph of Article Two,

Section 3 of the Legacy Trust as against public policy. Upon careful review,

we quash the appeal for lack of standing.

        On January 4, 1999, Salvatore and Patricia Certo (collectively, the

Certos) settled the 1999 Irrevocable Trust of Thomas M. Certo (1999 Trust).

The Certos named their son, Thomas M. Certo (Thomas), as sole trustee. The

1999 Trust further designated Thomas, his wife Susan Certo (Susan), and

their children as beneficiaries. The 1999 Trust granted Thomas the power of

appointment to create a subtrust.

        On January 14, 2005, in accordance with his power of appointment to

create a subtrust, Thomas settled the Hillcrest Trust. Thomas named Anthony

M. Tedesco as trustee, subject to removal and replacement at any time by the

then-serving trustee(s) of the 1999 Trust, i.e., Thomas. On March 26, 2007,

Thomas appointed himself as sole trustee of the Hillcrest Trust.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-A02016-22


    On December 23, 2009, the Certos settled the Legacy Trust, appointing

Thomas as the trustee. The Legacy Trust designated Thomas, Susan, and

their children as beneficiaries. Of note, the second paragraph of Article II,

Section III of the Legacy Trust included the following provision:

         In the event that an action for annulment, divorce or separate
         maintenance is instituted by the Grantors’ son, THOMAS M.
         CERTO, or their daughter-in-law, SUSAN L. CERTO, at any time
         during their marriage, SUSAN L. CERTO shall not be a permissible
         beneficiary under this Article or any other provision of this Trust,
         shall not serve as a Trustee hereunder and shall not hold any
         power of appointment hereunder under this Article for as long as
         said action remains pending.          If said action results in an
         annulment or divorce, the Trustees, in their sole and absolute
         discretion, shall, upon the entry of a final decree of annulment or
         divorce, identify an amount for SUSAN L. CERTO equal to the
         value of the corpus of this Trust at that time divided by the number
         of the Certo Family Members living at that time (for purposes of
         this Agreement the Certo Family Members shall include THOMAS
         M. CERTO, SUSAN L. CERTO and their children). The Trustees
         shall distribute assets equal to one-third (1/3) of said amount
         determined above to SUSAN L. CERTO within ninety (90) days of
         the entry of a final decree or annulment or divorce. … Unless the
         Trustees default in making any required distribution to SUSAN L.
         CERTO pursuant to this paragraph, all rights, interests and powers
         she may have as a beneficiary, trustee, holder of a power of
         appointment or in any other capacity, in and to any trust under
         this Agreement shall be terminated at the time of the entry of a
         final decree of annulment or divorce.

Legacy Trust, Article II, Section 3, ¶ 2 (Paragraph 2). Thomas subsequently

transferred all assets in the 1999 Trust and the Hillcrest Trust to the Legacy

Trust.




                                        -3-
J-A02016-22


       In March 2017, Susan filed for divorce. On July 21, 2017, Susan filed

citation petitions (collectively, Citation Petition)1 requesting the recording of

the trust agreements and the filing of an account for each trust.         Susan

asserted that Thomas had violated his duties to the beneficiaries of the

Hillcrest Trust by transferring all trust assets to the Legacy Trust. Citation

Petition, 7/21/17, ¶ 18. Susan further claimed that Thomas had transferred

marital assets to the Hilcrest Trust and Legacy Trust.       Id. ¶ 21.    Susan

asserted, “[a]lthough the Trust seeks to limit her interest to one-third of the

assets, it is believed and therefore averred that provision is unenforceable to

limit [Susan’s] marital and beneficiary rights.” Id. ¶ 20 (emphasis added).

       On October 3, 2017, Thomas filed a petition for a declaratory judgment

under Section 7535 of the Pennsylvania Judicial Code 2 and filed an amended

petition on October 27, 2017 (Declaration Petition). The Declaration Petition

sought a declaration that, pursuant to Paragraph 2, Susan is entitled only to

one-sixth (1/6) of the Legacy Trust corpus. Declaration Petition, 10/27/17,

¶ 4.




____________________________________________


1 All referenced petitions and court filings were filed at each of the three
orphans’ court docket numbers: 02-17-4234 (1999 Irrevocable Trust), 02-
17-4230 (Hillcrest Trust), and 02-217-4232 (Legacy Trust).

2See 42 Pa.C.S.A. § 7535 (“Any person interested … may have a declaration
of rights or legal relations in respect thereto[] … [t]o determine any question
arising in the administration of the estate or trust, including questions of
construction of wills and other writings.”).

                                           -4-
J-A02016-22


      On November 27, 2017, Thomas resigned as trustee of the 1999 Trust,

the Hillcrest Trust, and the Legacy Trust. Thomas appointed Appellants, his

siblings, as co-trustees of each trust.

      Susan subsequently filed a citation petition to reform the Legacy Trust

regarding the apportionment of trust assets (Reform Petition).        Reform

Petition, 6/25/18.   The Reform Petition challenged Paragraph Two as an

unlawful postnuptial provision and void against public policy.   Id. ¶¶ 4, 41.

The Reform Petition further averred that Thomas fraudulently had transferred

marital assets to the Legacy Trust to preclude the equitable distribution of

those assets in divorce proceedings. Id., ¶ 20, 24-25.

      On May 15, 2020, Appellants petitioned for a rule to show cause why a

successor trustee should not be appointed, and requested permission to resign

as trustees of the 1999 Trust, the Hillcrest Trust, and the Legacy Trust (the

Resignation Petition). Appellants averred, in part, that Thomas is the primary

beneficiary of the Legacy Trust; Susan and the children are secondary

beneficiaries; and trustees of the Legacy Trust were authorized to make

distributions to Susan only during her marriage to Thomas.        Resignation

Petition, 5/15/20, at ¶¶ 16-18.      Appellants advised that Thomas “asked

[Appellants] to re-appoint him as Trustee” of the 1999 Trust, the Hillcrest

Trust, and the Legacy Trust. Id., ¶ 49. Appellants cautioned, however, that

the children of Susan and Thomas objected because Thomas “is not fit to serve




                                      -5-
J-A02016-22


as Trustee due to beliefs that he is frequently under the influence of alcohol.”

Id., ¶ 50.

      Susan did not object to the resignation of Appellants as trustees, but

filed a response requesting that the orphans’ court act on her Reform Petition.

Response to Citation, 6/25/18, ¶ 8. Susan further asserted that Thomas had

failed to effectuate the terms of their marital settlement agreement, in which

he had agreed to sell the marital residence, a Legacy Trust asset. Id., ¶¶ 9-

10.

      In its August 21, 2020, Memorandum and Order, the orphans’ court

granted Appellants’ Resignation Petition, and permitted Appellants to resign

as trustees to all three trusts. Memorandum and Order, 8/21/20, at 1. The

orphans’ court directed that Appellants’ “exit duties” would be “consistent with

Pennsylvania law.” Id. at 1-2. The court appointed Colin Certo and Emily

Certo (Current Trustees), two adult children of Thomas and Susan, as trustees

of the Legacy Trust. Finally, the orphans’ court addressed Susan’s Reform

Petition, and concluded that Paragraph 2 of the Legacy Trust is void against

public policy. See Orphans’ Court Order, 8/21/20.

      Appellants timely filed a motion for reconsideration regarding the

orphans’ court’s determination that Paragraph 2 is void as against public

policy.   Motion for Reconsideration, 9/10/20, ¶ 106.       Appellants did not

request reconsideration of their resignations. See id. The Current Trustees

did not join Appellants’ motion for reconsideration. Rather, Current Trustees


                                     -6-
J-A02016-22


filed a memorandum agreeing with the orphans’ court’s legal conclusion

regarding Paragraph 2. Current Trustees’ Memorandum of Law, 10/2/20, at

2. Further, Current Trustees informed the court that Appellants had concluded

their “exit duties,” and all assets and records of the Legacy Trust had been

transferred to the Current Trustees. Id. at 3.

        On September 16, 2020, the orphans’ court granted reconsideration of

its prior determination regarding Paragraph 2.      See Orphans’ Court Order,

9/16/20, at 1 (granting reconsideration and permitting the parties to present

written opposition to the matters complained of in the reconsideration

request). After oral argument, the orphans’ court denied the substantive relief

requested by Appellants based upon their lack of standing as former trustees

of the Legacy Trust. Orphans’ Court Order, 10/8/20, at 1. At each docket,

Appellants timely filed notices of appeal.3 Appellants and the orphans’ court

complied with Pa.R.A.P. 1925, and this Court subsequently consolidated the

appeal for disposition.

        Appellants present two issues for our review:

        1. Whether the lower court erred in holding that Appellants … lack
           standing to challenge Susan L. Certo’s Petition for Citation and
           to seek reconsideration of the [Orphans’] Court’s August 19,
           2020, Memorandum Opinion and Order.

        2. Whether the [Orphans’] Court erred in holding that Article Two,
           Section Three, Second Paragraph of the [] Legacy Trust is void
           as against public policy.


____________________________________________


3   Thomas did not appeal.

                                           -7-
J-A02016-22


Appellants’ Brief at 13 (issues renumbered).

      Initially, we consider whether Appellants have standing to appeal the

October 8, 2020, Order. “Threshold issues of standing are questions of law;

thus, our standard of review is de novo, and our scope of review is

plenary.” Rellick-Smith v. Rellick, 147 A.3d 897, 901 (Pa. Super. 2016)

(citation omitted).

      Pennsylvania Rule of Appellate Procedure 501 provides, “Except where

the right of appeal is enlarged by statute, any party who is aggrieved by an

appealable order, or a fiduciary whose estate or trust is so aggrieved, may

appeal therefrom.” Pa.R.A.P. 501. Our Supreme Court has explained,

      [a]n individual has standing only if he or she is aggrieved, i.e.,
      adversely affected or negatively impacted in a real and direct
      fashion, by the proceedings at issue. To demonstrate that he or
      she is aggrieved, an individual must establish a substantial, direct
      and immediate interest in the proceedings. An individual’s
      interest in the proceedings is substantial if it surpasses the
      common interest of all citizens in procuring obedience to the law.
      An individual’s interest is direct if there is a causal connection
      between the asserted violation and the harm complained of, and
      the interest is immediate if that causal connection is not remote
      or speculative.

In re Miller, 27 A.3d 987, 992-93 (Pa. 2011) (internal quotation marks and

citation omitted).

      Appellants state that on June 26, 2014, Louis M. Certo participated in

“exercise[ing] the Power of Appointment by deleting Article Two, Section 3 of

the Trust and Article Three, Section 1, and replacing them with” Paragraph 2,

the provision declared void by the orphans’ court.     Appellants’ Brief at 53.


                                     -8-
J-A02016-22


Appellants claim standing because the orphans’ court has now declared that

action to be against public policy. Id. at 53-54.

      Appellants also claim standing by virtue of their status “as resigning

Trustees whose ‘exit duties’ included the duty to protect the trust property

under 20 Pa.C.S.A. § 7767(a).” Appellants’ Brief at 55. Appellants assert

they filed this appeal to protect the Legacy Trust’s property.      Id. at 55.

Appellants’ claims are unavailing.

      Appellants’ status as resigning cotrustees is defined by statute:

      Unless a cotrustee remains in office or the court otherwise orders,
      a trustee who has resigned or been removed has the duties of a
      trustee and the powers necessary to protect the trust property
      until the trust property is delivered to a successor trustee
      or other person entitled to it.

20 Pa.C.S.A. § 7767(a) (emphasis added). Section 7767 further requires “[a]

trustee who has resigned or been removed shall proceed expeditiously to

deliver the trust property within the trustee’s possession to the cotrustee,

successor trustee or other person entitled to it.” Id. § 7767(b).

      The orphans’ court granted Appellants’ Resignation Petition regarding

Paragraph 2 on August 21, 2020.       See Orphans’ Court Memorandum and

Order, 8/21/20, at 1. In an October 2, 2020, memorandum, Current Trustees

informed the orphans’ court that Appellants had “completed and fully

discharged” their duties as resigning trustees. Memorandum of Joint Trustees,

10/4/20, at 1. Appellants have not disputed Current Trustees’ representation.

Thus, applying Section 7767, Appellants did not retain “powers necessary to


                                     -9-
J-A02016-22


protect the trust property” beyond October 2, 2020.        See 20 Pa.C.S.A. §

7767(a); see also 1 Pa.C.S.A. § 1921(b) (“When words of a statute are clear

and free from ambiguity, the letter of it is not to be disregarded under the

pretext of pursuing its spirit.”). Further, any interest of Appellants, by virtue

of their exercise of the Power of Appointment with regard to Paragraph 2,

concluded with the transfer of the trust assets to Current Trustees. See id.

Consequently, Appellants’ claim to standing on this basis fails.

      Appellants also claim standing by virtue of Louis M. Certo’s status as a

“Business Trustee” of the Legacy Trust. Appellants’ Brief at 54. Appellants

cite Judicial Code Sections 7533 and 7535 to support this claim. Id. at n.3.

      Section 7533 provides,

      [a]ny person interested under a deed, will, written contract, or
      other writings constituting a contract, or whose rights, status, or
      other legal relations are affected by a statute, municipal
      ordinance, contract, or franchise, may have determined any
      question of construction or validity arising under the instrument,
      statute, ordinance, contract, or franchise, and obtain a declaration
      of rights, status, or other legal relations thereunder.

42 Pa.C.S.A. § 7533.

      Section 7535 provides, in relevant part, as follows:

      Any person interested, as or through an executor, administrator,
      trustee, guardian, or other fiduciary, creditor, devisee, legatee,
      heir, next of kin, or cestui que trust, in the administration of a
      trust, or of the estate of a decedent, an infant, lunatic, or
      insolvent, may have a declaration of rights or legal relations in
      respect thereto:

      (1) To ascertain any class of creditors, devisees, legatees, heirs,
      next of kin, or others.


                                     - 10 -
J-A02016-22


                                     ...

      (3) To determine any question arising in the administration of the
      estate or trust, including questions of construction of wills and
      other writings.

42 Pa.C.S.A. § 7535.

      In determining whether Appellants have standing as the “business

trustee,” we look to the language of the Legacy Trust, mindful that the settlor’s

intent is the polestar of interpreting the provisions of the trust. See In re

Jackson, 174 A.3d 14, 29 (Pa. Super. 2017). “[T]he settlor’s intent must be

ascertained from the language of the trust, and we give effect, to the extent

possible, to all words and clauses in the trust document.” Id. at 30.

      The Legacy Trust expressly set forth the responsibilities and authority

of “business trustees” as follows:

      With respect to exercising the voting rights of any “Voting
      Business Interest,” it is the Grantors’ intention and direction that
      all such voting rights shall be vested solely in the committee of
      Business Trustees as set forth and specifically named below. In
      addition, although the Trustees that may serve hereunder
      pursuant to Section 1 above (the “Primary Trustees”) shall
      generally have full discretion over investment policy and
      distributions over Income and principal over any trustee created
      hereunder, subject to the restrictions imposed in this Agreement,
      the Primary Trustees must obtain the consent of the committee of
      Business Trustees prior to making a distribution of any Voting
      Business Interest to a beneficiary.        Also, the committee of
      Business Trustees shall have the power to direct the Primary
      Trustees to liquidate any investment held by any trust hereunder
      and to lend funds to any entity owned by any trust created
      hereunder.

                                     ...




                                     - 11 -
J-A02016-22


      In the case of any vote regarding the distribution, transfer of sale
      or all or substantially all of the equity or assets of any entity
      described above, the unanimous vote of all Business Trustees shall
      be required to authorize such action.

Legacy Trust, Article VII, Section 2.

      Here, the orphans’ court’s invalidation of Paragraph 2 did not implicate

exercising of voting rights of any voting business interest, the distribution of

a business interest, the liquidation of a trust investment, the lending of trust

funds to another entity, or a vote regarding the distribution or transfer of sale

of all equity or assets of any trust entity. See id. As such, Appellants fail to

establish that the “business trustee” was “aggrieved” by the orphans’ court’s

invalidation of Paragraph 2. See Pa.R.A.P. 501. Accordingly, Louis M. Certo

does not have standing as a business trustee to the Legacy Trust.

      Because Appellants lack standing to appeal, we quash.

      Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/28/2022




                                        - 12 -